Case 1:20-cv-00484-LO-TCB Document 238 Filed 11/19/20 Page 1 of 2 PagelD# 9113

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

AMAZON.COM, INC., et al.,
Plaintiffs,
Civil Action No. 1:20-cv-484 (LO/TCB)

Vv.

WDC HOLDINGS LLC
dba NORTHSTAR PARTNERS, et al.,

Defendants.

Newer! Neer” Seomeet” “mane Neue” Seca? ‘amet! “amet! mee! “meet” “ee” See”

 

ORDER

This matter comes before the Court on Intervenor Kevin B. Bedell’s Motion to Seal
Exhibit (Dkt. 223), Mr. Bedell seeks to file under seal Exhibit 2 to his Motion to Intervene for
Limited Purposes, which is designated as “Confidential” under the Agreed Protective Order in
this case. (Dkt. 225.) Pursuant to Local Civil Rule 5, Defendants Brian Watson and WDC
Holdings LLC (“Defendants”) filed a reply and memorandum in support of Mr. Bedell’s motion
to seal. See L. Civ. R. 5(C).

District courts have authority to seal court documents “if the public’s right of access is
outweighed by competing interests.” Asheraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000).
Procedurally, a district court may seal court filings if it (1) “provide[s] public notice of the
request to seal and allow[s] interested parties a reasonable opportunity to object, (2) consider[s]
less drastic alternatives to sealing the documents, and (3) provide[s] specific reasons and factual
findings supporting its decision to seal the documents and for rejecting the alternatives.” /d.
Upon consideration of Mr. Bedell and Defendants’ filings, the Court makes the following

findings.
Case 1:20-cv-00484-LO-TCB Document 238 Filed 11/19/20 Page 2 of 2 PagelD# 9114

First, Mr. Bedell provided public notice of his request to seal and interested parties have
been given a reasonable opportunity to object. Mr. Bedell filed his motion to seal and public
notice on November 10, 2020. (See Dkts. 223, 224) Because over seven days have elapsed since
Mr. Bedell filed the motion to seal and public notice, and no interested party has objected, the
Court may treat this motion as uncontested under Local Civil Rule 5(C). See L. Civ. R. 5(C).
Accordingly, Mr. Bedell has satisfied this requirement under Ashcraft and the Local Civil Rules.

Second, this Court has considered less drastic alternatives. Redaction of the Exhibit
would not prevent the disclosure of the highly sensitive information contained in the Exhibit.
Even if Mr. Bedell and Defendants attempted to redact the exhibit, the redacted version left on
the public docket would be incomprehensible.

Finally, the Court finds reason to seal the Exhibit. The Exhibit is an email that Defendant
Brian Watson sent to various nonparties with whom he has personal relationships. The email
contains highly personal and sensitive information protected by the parties’ Agreed Protective
Order in this case.

Accordingly, it is hereby

ORDERED that Mr. Bedell’s motion to seal (Dkt. 223) is GRANTED. Docket number
225 shall remain permanently under seal.

ENTERED this 19th day of November, 2020.

/s/
éresa Carroll Buchanan
United States Magistrate Judge

THERESA CARROLL BUCHANAN
UNITED STATES MAGISTRATE JUDGE

 

 

Alexandria, Virginia
